DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the amendment dated on March 25, 2021.
Claims 1-20 are allowed.

Allowable Subject Matter
Claims 1-20 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Independent Claim 1 is allowable based on the amendment presented on March 25, 2021.
Specifically, the independent Claim 1 now recites limitations as follows:

“A method for providing de-identified protected health information (PHI) associated with electronic medical records (EMRs) based on a common analysis structure (CAS), the method comprising: 
generating a first common analysis structure (CAS) for representing the PHI associated with the EMRs, wherein generating the first CAS comprises logically representing unstructured data associated with the EMRs and including the PHI as objects to create an object- based data structure associated with the electronic medical records (EMRs), wherein the objects comprise normalized annotations; 
in response to detecting a system event, extracting first CAS data associated with the first CAS from one or more log files, wherein the first CAS data comprises the unstructured data and the normalized annotations based on the objects that are associated with the unstructured data; 
obfuscating the unstructured data associated with the first CAS based on the extracted first CAS data; and 2 of 14U.S. Application No.: 16/205,423 
generating and providing a second CAS comprising the obfuscated unstructured data and a copied version of the normalized annotations, wherein the copied version of the normalized annotations are correlated with the obfuscated unstructured data”.
The cited reference Birthwhistle et al. (US PGPUB. # US 2013/0167245) discloses, during an interactive session between the user 10 and the health management application 104, an error message 320 (see FIG. 5) may be displayed on the electronic screen 20 or 24 of the user 10. For example, the error message 320 may appear in the context of an electronic file or form that is displayed on a web page 300 of the user's web browsing application while accessing the web service 102 or the health management application 104, as shown in FIG. 5. The web page 300 may include various private data 302 associated with the user (Customer A at 304), such as, for example, bG values or other personal health values or medical history, social security number, health insurance information and identification or contract number, list of medications, various medical conditions, or other personal information, generally referenced (Fig. 5, ¶28). The system 100 includes a web service 102 associated with a health management application (software program or module) 104, a logging service (or logging module) 150, a sanitization module (software) 160, a support log or support database 170 and a support application (software) 106. The sanitization module 160 can include a redaction module 162 and an image rendering module 164. The logging service 150 and the sanitization module 160 can be included in a logging application 151. The logging application 151 may optionally include the support log 170 and/or the support application 106. A user 10 can communicate with the web service 102 and/or the health management module 104 via a communication network 40. A support person 52 at a customer support service 50 can communicate with the support application 106 via a communications network 40a. The support person 52 can also communicate with the web service 102 and/or health management application 104 directly or indirectly, although direct link is not shown in FIG. 1. The communication networks 40 and 40a can be public or private networks and can be separate and/or linked. (Fig. 1(150), Fig. 2(150), ¶25). The redaction module 162 can identify and redact private information according to instructions and rules programmed in the redaction module 162. For example, in one embodiment, fields 302 in a form or web page 300 (shown in FIG. 5) created by the health management application 104 and corresponding to private or otherwise protected information can be pre-tagged in the software of the health management application 104. The redaction module 162 is programmed to search for these pre-tagged fields and null or block their content or values to (Fig. 5, ¶33). 
The reference by Stanklewicz et al. (US PGPUB. # US 2016/0321468) discloses, the data retrieval module 325 retrieves a first data stream in response to the request received. The first data stream typically includes a sequence of n-grams. The first data stream is provided to the obfuscation module 330A. In one embodiment, the obfuscation module 330A can generate a second data stream; for each of the n-grams, use a obfuscation table to identify a corresponding (Fig. 3A, ¶25). The data transmission module 340 is configured to compile a response package using the data stream provided by the obfuscation module 330A and transmit the response package. In some cases, the response package can include at least part of, or some translated form of, the obfuscation table. In some cases, the conversion of obfuscated tokens back into original data format can be critical to the data analytics process and the interpretation of statistical assessment results. For example, a researcher performing analysis on a set of medical documents may discover that obfuscated token (e.g., 0x83223CCA) precedes token (e.g., 0x11355340) in 93% of document occurrences. In the event of this discovery, the researcher would submit a request to the proposed system for original document text for tokens (e.g., 0x83223CCA) and (e.g., 0x11355340). In this example, the researcher could have discovered that a particular behavior, consuming antacids (e.g., 0x83223CCA), always precedes a diagnosis, appendicitis (e.g., 0x11355340). (¶29).
Updated search has yielded the following reference:
The reference by Bidulock et al. (US PGPUB. # US 2021/0012883) discloses, the at least one processor may, before the at least one processor receives the request from the ASP system for access instructions for the medical study data: receive metadata regarding the medical study data along with an (¶20).
However, each of the cited references or reference from the updated search, at least, fails to teach or suggest the limitations regarding “….generating a first common analysis structure (CAS) for representing the PHI associated with the EMRs, wherein generating the first CAS comprises logically representing unstructured data associated with the EMRs and including the PHI as objects to 
in response to detecting a system event, extracting first CAS data associated with the first CAS from one or more log files, wherein the first CAS data comprises the unstructured data and the normalized annotations based on the objects that are associated with the unstructured data”, in combination with the rest of the limitations recited in the independent claim(s).

None of the previous cited prior art references or reference(s) from the updated search yield any specific references that would reasonably, either singularly or in combination with previous cited reference, result a reasonable and proper rejection for each of the cited feature limitations of the independent claim 1 under 35 U.S.C. 102 or 35 U.S.C. 103 with proper motivation.
Claims 8 is a system claim of above method claim 1 and Claim 15 is a computer program product claim of above method claim 1, and therefore, they are also allowed.
Claims 2-7 depend on the allowed claim 1, and therefore, they are also allowed.
Claims 9-14 depend on the allowed claim 8, and therefore, they are also allowed.
Claims 16-20 depend on the allowed claim 15, and therefore, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARSHAN I DHRUV/Examiner, Art Unit 2498